Exhibit 99.1 A Message to Our Stockholders September 30, 2010 September 30, 2009 Net Income (Bank) $ $ Income Available to Common Shareholder (Bancshares) $ $ Earnings per Common Share $ $ Allowance for Loan Losses $ $ Common Stock Equity $ $ Common Stock Book Value $ $ Return on Average Assets 1.19 % 0.56 % Return on Average Common Equity 13.37 % 7.11 % Dear Shareholders: First Guaranty Bank’s momentum continues! In the first nine months of 2010, First Guaranty Bancshares, Inc. has produced $8,829,000 in net income with $7,829,000 in net income to common shareholders after preferred dividends. Net earnings per common share are $1.41. Dividends totaling $2,667,000 have been paid to common shareholders. Dividends totaling $1,000,000 have been paid to preferred shareholders. The balance of $5,162,000 in earnings has been retained to enhance equity. As can be seen from the financial figures above, First Guaranty Bancshares, Inc. performance for the first nine months of 2010 far exceeds the performance for the first nine months of 2009. Income available to common shareholders has increased by $3,763,000. Earnings per common share have increased by $0.68. Common shareholders’ equity has increased by $10,120,000. Book value has increased by $1.77 per share. These increases in earnings and equity have been attained while at the same time contributing $2,506,000 to the provision for loan loss. Shareholder value has increased while the integrity of the bank has been protected. The $5,162,000 increase in retained earnings and the $2,506,000 contribution to the loan loss provision have added a total of $7,668,000 to strengthen and protect the company against adversity. First Guaranty Bank’s performance, as compared to its peers on both a regional and national level has been exceptional. According to the data released as of June 30, 2010, First Guaranty Bank was out performing its regional and national peers on return on assets, return on equity, dividend payout ratio, interest income, and net interest income. Thank you for your investment in First Guaranty Bancshares, Inc. and for your continued support. If you have any questions about our financial position or any of the information presented in this report, please contact me directly at (985) 375-0350. Sincerely, /s/ Alton B. Lewis Alton B. Lewis Chief Executive Officer First Guaranty Bancshares, Inc. Consolidated Statements of Condition (in thousands, except share data) September 30, (unaudited) Assets Cash and cash equivalents: Cash and due from banks $ $ Interest-earning demand deposits with banks 43 Federal funds sold - Cash and cash equivalents Interest-earning time deposits with banks - Investment securities: Available for sale, at fair value Held to maturity, at cost (estimated fair value of 0 and $2,837, respectively) - Investment securities Federal Home Loan Bank stock, at cost Loans held for sale 40 - Loans, net of unearned income Less: allowance for loan losses Net loans Premises and equipment, net Goodwill Intangible assets, net Other real estate, net Accrued interest receivable Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Deposits: Noninterest-bearing demand $ $ Interest-bearing demand Savings Time Total deposits Short-term borrowings Accrued interest payable Long-term borrowings Other liabilities Total Liabilities Stockholders’ Equity Preferred stock: Series A - $1,000 par value - authorized 5,000 shares; issued and outstanding 2,069.9 shares Series B - $1,000 par value - authorized 5,000 shares; issued and outstanding 103 shares Common stock: $1 par value - authorized 100,600,000 shares; issued and outstanding 5,559,644 shares Surplus Retained earnings Accumulated other comprehensive income (loss) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ Consolidated Statements of Income (in thousands, except share, per share data and percentages) For the Three-Month Period Ended September 30, (unaudited) Interest Income: Loans (including fees) $ $ Loans held for sale 1 2 Deposits with other banks 12 63 Securities (including FHLB stock) Federal funds sold 3 6 Total Interest Income Interest Expense: Demand deposits Savings deposits 11 12 Time deposits Borrowings 27 68 Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income after Provision for Loan Losses Noninterest Income: Service charges, commissions and fees Net gains on sale of securities 33 Loss on securities impairment 0 (242 ) Net gains on sale of loans 22 74 Other Total Noninterest Income Noninterest Expense: Salaries and employee benefits Occupancy and equipment expense Net cost from other real estate & repossessions 86 Regulatory assessment Other Total Noninterest Expense Income Before Income Taxes Provision for income taxes Net Income Preferred Stock Dividends (334 ) (228 ) Income Available to Common Shareholders $ $ Per Common Share: Earnings $ $ Cash dividends paid $ $ Average Common Shares Outstanding Return on Average Assets 1.16 % 0.86 % Return on Average Common Equity 12.84 % 9.14 % Consolidated Statements of Income (in thousands, except share, per share data and percentages) For the Nine-Month Period Ended September 30, (unaudited) Interest Income: Loans (including fees) $ $ Loans held for sale 5 5 Deposits with other banks 31 Securities (including FHLB stock) Federal funds sold 8 33 Total Interest Income Interest Expense: Demand deposits Savings deposits 32 89 Time deposits Borrowings 97 Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income after Provision for Loan Losses Noninterest Income: Service charges, commissions and fees Net gains on sale of securities 43 Loss on securities impairment 0 (242 ) Net gains on sale of loans Other Total Noninterest Income Noninterest Expense: Salaries and employee benefits Occupancy and equipment expense Net cost from other real estate & repossessions Regulatory assessment Other Total Noninterest Expense Income Before Income Taxes Provision for income taxes Net Income Preferred Stock Dividends (1,000 ) (228 ) Income Available to Common Shareholders $ $ Per Common Share: Earnings $ $ Cash dividends paid $ $ Average Common Shares Outstanding Return on Average Assets 1.19 % 0.56 % Return on Average Common Equity 13.37 % 7.11 % Book Value Per Common Share $ $ Bank Officers Executive Officers Assistant Vice Presidents Alton B. Lewis, Jr.* Edward P. Bertoniere Chief Executive Officer Guaranty Square Teri L. Duncan Michael R. Sharp* Pamela A. Gaspard President Guaranty Square Joyce N. Glass Larry A. Stark Ludrick P. Hidalgo Executive Vice President Guaranty Square Rufus C. Lemaire Eric J. Dosch* Mikki M. Kelley Chief Financial Officer Guaranty Square Robert M. Mizell Senior Vice Presidents Ronald C. Pittman Glenn A. Duhon, Sr. Southwest Louisiana Division Deborah B. Westmoreland Manager Abbeville Officers Pamela A. Carrico Michael F. Lofaso Commercial Lender Frances L. Carrington Ponchatoula Vanessa R. Drew Vice Presidents Mark A. Bagwell Jake I. Duos Thomas F. Brothers Jeannette N. Ernst Cheryl Q. Brumfield Danielle D. Fridge Christopher O. Coker Shirley P. Jones Ronald W. Edmonds Julie M. Lewis Denise D. Fletcher Tiffany C. Moore Bernadette Z. Kemp Michael A. Mosbey Stephen F. Lampton Diane Patterson Vera S. Matthews Scott B. Schilling William D. McCormick, Sr. Lisa B. Thompson Evan M. Singer Randy S. Vicknair J. Richard Stark Jeffery C. Wainwright Christy L. Wells Amy N. Wales Renee S. Young *Officers of First Guaranty Bancshares, Inc. and First Guaranty Bank. Banking Center Locations Full-Service Banking Centers Service24 ATM Locations South Louisiana South Louisiana Abbeville Banking Center Abbeville Amite Banking Center 799 West Summers Drive Denham Springs Amite Banking Center 100 East Oak Street Hammond Banking Centers: 1014 West Oak Street First Guaranty Square Denham Springs Guaranty West 2231 South Range Avenue Independence Banking Center Hammond Jennings Banking Center 1201 West University Avenue Kentwood Banking Center 2111West Thomas Street Ponchatoula Banking Centers: 400 East Thomas Street Ponchatoula North Oaks Medical Center Berryland North Oaks Rehabilitation Center Walker Banking Center Independence 455 West Railroad Ave. North Louisiana Lallie Kemp Regional Benton Banking Center Medical Center Dubach Banking Center Jennings Haynesville Banking Center 500 North Cary Homer Banking Center Kentwood Oil City Banking Center 708 Avenue G Vivian Banking Center Loranger 19518 Hwy 40 Ponchatoula 105 Berryland 170 West Hickory Street Robert 22628 Highway 190 Walker 29815 Walker Rd. S North Louisiana Benton 189 Burt Boulevard Dubach 117 East Hico Street Haynesville 10065 Highway 79 Homer 401 North 2nd Street Homer Memorial Hospital Oil City 126 South Highway 1 Vivian 102 East Louisiana Avenue
